Citation Nr: 1432093	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-21 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for hepatitis with cirrhosis of the liver, higher than 30 percent prior to June 7, 2012, and higher than 40 percent thereafter.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from July 1986 to August 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 16, 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted a 30 percent rating hepatitis with sclerosis, effective June 30, 2009.  Jurisdiction was later transferred to the RO in Newark, New Jersey.  

The Veteran did not file a formal notice of disagreement with the February 2010 rating decision.  However, a February 25, 2010 Report of General Information reflects that he telephoned the RO and advised a representative that he missed his VA examination due to lack of notification and requested the claim for hepatitis be reopened.  This record may be construed as a notice of disagreement with the February 2010 rating decision.  See 38 C.F.R. §§ 20.201, 20.302(a) (2013).  Thus, the February 2010 rating decision, rather than an August 2010 decision noted in the May 2011 statement of the case, is properly on appeal.

In an August 2012 rating decision, the RO granted a 40 percent rating for the Veteran's hepatitis disability, effective from June 7, 2012.

In a June 27, 2013 letter, the Veteran's attorney provided the Veteran's new address in Honolulu, Hawaii, and requested that the claims file be transferred to the Honolulu RO.  This matter is referred to the Newark RO for appropriate action consistent with the Veteran's request.

The issues of entitlement to service connection for tinnitus, bilateral carpal tunnel syndrome, and a back disorder, have been raised by the record (see Veteran's and his representative's July 2011 and September 2012 written statements).  The RO undertook some development in these claims, including providing the Veteran with requisite duty to assist letters in August 2011 and March 2012, but the matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Entitlement to TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of employability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, the Veteran has submitted evidence of hepatitis disability and is presumed to be seeking the maximum rating for his gastrointestinal disability.  AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, VA has received evidence of unemployability during the pendency of his appeal.  As such, entitlement to a TDIU is also on appeal as part of the increased rating claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Records

The Veteran receives Social Security Administration (SSA) disability benefits, according to a May 2012 letter from the SSA (that found him unable to work since 1990) and an August 2012 letter from his attorney.  In May 2012, the RO requested records considered by the SSA, but the SSA decision and a complete copy of the Veteran's SSA records have not been associated with the claims file.  The records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claims.  38 C.F.R. § 3.159(c) (2 (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In August 2011 and March 2012, the Veteran submitted signed authorizations for VA to obtain his treatment records from private medical providers.  However, according to a May 11, 2012 Report of General Information, the Veteran told a RO representative that he would obtain and submit the medical records and did not want VA to solicit them.

The Veteran subsequently submitted records of his treatment by Drs. M.J.C., S.R.M., and A.M.V., dated from January 2011 to April 2012.  An October 27, 2011 record from Dr. A.M.V. includes the Veteran's complaints of right upper quadrant pain thought to be due to a cirrhotic liver for which he "saw Dr. Perkari recently" and was "waiting to see Dr. Nair for a GI consultation."  The Board believes it would be helpful to obtain records of the Veteran's treatment by Drs. Perkari and Nair in conjunction with his claim on appeal.

Recent records regarding the Veteran's treatment at the VA medical center (VAMC) in East Orange, New Jersey, the Brick and Tinton Falls Community Based Outpatient Clinics (CBOCs), and the VAMC in Honolulu, dated since June 2012, should be obtained. 

TDIU

TDIU is an element of all claims for an increased rating where the Roberson elements are present.  Rice v. Shinseki, 22 Vet. App. at 447.  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  In a June 2011 written statement, the Veteran reported that his condition rendered him unemployable since 1988.  In August 2011, he submitted a formal claim for a TDIU (VA Form 21-8940).  TDIU is, therefore, an element of the claim for an increased rating for the service-connected psychiatric disability under Rice. 

The duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work. Friscia v. Brown, 7 Vet. App. 294 (1994).

VA policy is to grant that benefit in all cases where service-connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2013).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Obtain the SSA disability decision, all records considered in conjunction with its decision, and any subsequent determinations regarding the Veteran.  Efforts to obtain these records should continue until it is deemed that further attempts would be futile, in which case this must be communicated to the Veteran.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in East Orange and at the Brick and Tinton Falls CBOCs, and at the VAMC in Honolulu, dated since June 2012.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. Ask the Veteran to submit any additional medical records in his possession that address his treatment for his hepatitis disability.  He should identify any additional outstanding VA or private treatment medical records pertaining to his service-connected hepatitis disability..

4. Ask the Veteran to complete an authorization to obtain records of his treatment by Drs. Perkari and Nair.

5. Tell the Veteran that if he does not provide the authorization he may obtain the records himself and submit them to VA.

6. If any requested records cannot be obtained, so advise the Veteran; tell him what efforts were made to obtain the records and what additional efforts will be made with regard to his claim.  Ordinarily at least two requests for the records will be required unless it is reasonably certain that further efforts would be futile.

7. If newly obtained evidence indicates a change in the Veteran's service-connected hepatitis disability, afford him a new VA examination to evaluate the current severity of the disability.  The claims folder should be made available to the examiner.

8. Then, afford the Veteran an examination or evaluation to obtain an opinion as to whether the service-connected disabilities (hepatitis with cirrhosis and mood disorder) in combination would prevent him from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

a. The opinion provider should provide reasons for the opinion.  If the Veteran is found able to engage in gainful employment not withstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

b. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

9. If the Veteran does not meet the percentage requirements for TDIU at any time during the appeal period (including prior to June 30, 2009), refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).  

10. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case (including consideration of the TDIU issue, if that benefit has been denied).  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



